EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Updeep Gill on 2/8/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1. (currently amended) A display device comprising:
a display;
a communicator comprising communication circuitry;
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory,
wherein the processor is further configured to execute the one or more instructions to:

control the display to display a first graphic image representing a first peripheral device found via the scanning operation,
generate an information image based on an address information for wireless connection of the first peripheral device and a device name of the first peripheral device,
control the display to display the information image based on a user input selecting the first graphic image so that an external device recognizes the information image and performs a network setting of the first peripheral device;
based on the network setting of the first peripheral device being completed , control the display to display one or more menu items for controlling the first peripheral device; and
based on a user input selecting a menu item of the menu items, control the first peripheral device so that the first peripheral device performs a_ function corresponding to the selected menu item, through a set network, wherein the processor is further configured to execute the one or more instructions to: determine and display positions of the first graphic image based on Received Signal Strength Indicator (RSSI) value of signal received from the found first peripheral device.

2. (cancelled)

3. The display device of claim 1, wherein the processor is further configured
to execute the one or more instructions to: control the display to display a connection state between the first peripheral device and the display device.



5. The display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: identify infrared (IR) control code information corresponding to the first peripheral device, and generate an IR control signal corresponding to connection authentication to the first peripheral device based on the identified IR control code information and control the communicator to transmit the generated IR control signal to the first peripheral device.

6. The display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: control the display to display a registration completion message based on the network setting of the first peripheral device being completed and the first peripheral device being registered on a cloud server.

7. The display device of claim 1, wherein the processor is further configured to execute the one or more instructions to: control the communicator to transmit a connection request to the first peripheral device based on the address information for wireless connection of the first peripheral device and the device name of the first peripheral device, generate an IR control signal for connection authentication to the first peripheral device based on the IR control code information corresponding to the first peripheral device, transmit the IR control signal to the first peripheral 

8. (currently amended) A method of operating a display device comprising:
perform a scanning operation to find one or more peripheral devices;
displaying a first graphic image representing a first peripheral device found via the scanning operation;
generating an information image based on an address information for wireless connection of the first peripheral device and a device name of the first peripheral device;
displaying the information image based on a user input selecting the first graphic image so that an external device recognizes the information image and performs a network setting of the first peripheral device;
based on the network setting of the first peripheral device being completed, displaying one or more menu items for controlling the first peripheral device; and
based on a user input selecting a menu item of the menu items, controlling the first peripheral device so that the first peripheral devices performs a function corresponding to the selected menu items, through a set network,
wherein the displaying of the first graphic image comprises determining and displaying positions of the first graphic image based on Received Signal Strength Indicator (RSSI) value of signal received from the found first peripheral device.

9. (cancelled)



11. The method of claim 8, further comprising:
receiving, from the first peripheral device, guide information to authenticate a connection to the first peripheral device; and
providing a guide to authenticate a connection to the first peripheral device based on the guide information.

12. The method of claim 8, further comprising:
identifying infrared (IR) control code information corresponding to the first peripheral device; and
generating an IR control signal corresponding to connection authentication to the first peripheral device based on the identified IR control code information and transmitting the generated IR control signal to the first peripheral device.

13. The method of claim 8, further comprising displaying a registration completion message based on the network setting of the first peripheral device being completed and the first peripheral device being registered on a cloud server.

14. The method of claim 8, further comprising:


generating an IR control signal for connection authentication to the first peripheral device based on the IR control code information corresponding to the first peripheral device, and transmitting the generated IR control signal to the first peripheral device; and
based on the connection to the first peripheral device being authenticated, transmitting network and account information to the first peripheral device.

15. One or more non-transitory computer-readable recording media having stored therein a program to perform the method of claim 8.


	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 8, Wu et al. (US Publication 2020/0169427) teaches  
A system and a method of operating a display device comprising:
perform a scanning operation to find one or more peripheral devices;
displaying a first graphic image representing a first peripheral device found via the scanning operation;

based on a network setting of the first peripheral device, displaying one or more menu items for controlling the first peripheral device; and
based on a user input selecting a menu item of the menu items, controlling the first peripheral device so that the first peripheral devices performs a function corresponding to the selected menu items, through a set network (paragraph 0002-0003, figure 5, figure 2).

Brady et al. (U.S. Publication 2013/0155173) teaches a system that generates QR code, connect to the network and perform action based on the QR code instruction (figure 3).

Bartlett et al. (U.S. Patent 11,095,503) teaches a system that enroll IOT devices to the network using scanning QR code (figure 29).

Zimmerman et al. (U.S. Publication 2019/0253243) teaches a system sharing network devices and enrolling IOT devices using QR code (abstract, figure 29).

Moon et al. (U.S. Publication 2017/0244574) teaches a system registering IOT devices into smart home system (abstract).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A display device comprising:
a display;
a communicator comprising communication circuitry;
a memory storing one or more instructions; and
a processor configured to execute the one or more instructions stored in the memory,
wherein the processor is further configured to execute the one or more instructions to:
control the communicator to perform a scanning operation to find one or more peripheral devices,
control the display to display a first graphic image representing a first peripheral device found via the scanning operation,
generate an information image based on an address information for wireless connection of the first peripheral device and a device name of the first peripheral device,
control the display to display the information image based on a user input selecting the first graphic image so that an external device recognizes the information image and performs a network setting of the first peripheral device;
based on the network setting of the first peripheral device being completed , control the display to display one or more menu items for controlling the first peripheral device; and
based on a user input selecting a menu item of the menu items, control the first peripheral device so that the first peripheral device performs a_ function corresponding to the selected menu item, through a set network, wherein the processor is further configured to execute the one or more instructions to: determine and display positions of the first graphic image based on Received Signal Strength Indicator (RSSI) value of signal received from the found first peripheral device.
” when interpreted as a whole.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Reza Nabi/
Primary Examiner, Art Unit 2175